DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko, US Pat. No. 5271522.
Regarding claims 1-3, 5-7, and 10, Ko teaches a stack of adhesive sheets comprising three or more delivery portions, each delivery portion comprising a substrate (40 of Fig. 4), a pressure-sensitive adhesive disposed on the substrate (not depicted in Fig. 4, but described in col. 4 ln. 48 – col. 5 ln. 3), and a sheet that is removably secured to the substrate via the adhesive (46 of Fig. 4). Ko teaches that the adhesive on the second side of a delivery portion may removably secure it to the first side of the underlying delivery portion, with the attachment side alternating between the right and left side for each successive delivery potion (Fig. 4, col. 4 ln. 48 – col. 5 ln. 3). Ko teaches that at least one of the delivery portions comprises a free end that forms a flag and that the sheet 46 is not secured to the first major surface of the next underlying substrate (Fig. 4). 
Regarding claims 11-14, 16-17, and 20, Ko teaches a dispenser for receiving and dispensing a stack of the above adhesive sheets, wherein the sheet of the first delivery portion extends at least partly through an opening in the dispenser so that the delivery portion may be pulled to detach it from the underlying delivery portion. (Fig. 3, col. 2 ln 60 – col. 3 ln. 27, Claims 1 and 2). 
Regarding claims 8-9 and 18-19, the adhesive bandage product of Ko is considered to constitute a “tape” in accordance with the conventional meaning of the term in the art (i.e., a backing strip that is coated with an adhesive and is intended to be adhered to an object). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko, as applied above, in view of Grossman, US PGPub. No. 2012/0292217.
Regarding claims 4 and 15, the teachings of Ko differ from the present invention in that Ko does not teach that a free end of the sheet of the delivery portions may extend beyond the edge of the corresponding substrate. Grossman, however, teaches a similar bandage product (Abstract) and teaches that the edge of the sheet may extend beyond the edge of its corresponding substrate in order to make the product easier to grip or handle (¶ [0022], [0033], [0124], Fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the sheet of the product of Ko extend beyond the edge of its corresponding substrate, because doing so would make the product easier to grip or handle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785